DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-19 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 includes multiple sentences within the claim. It appears that page 5 of the claim sheet was unintentionally included in the application, and should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, lines 4-5 recite the limitations "the one component" and “the other component”.  There is insufficient antecedent basis for the limitations in the claim. The examiner suggests amending the claim to read –one of the two components— and –the other of the two components—
Regarding Claim 15, lines 4-5 recite the limitations "the one component" and “the other component”.  There is insufficient antecedent basis for the limitations in the claim. The examiner suggests amending the claim to read –one of the two components— and –the other of the two components—
Regarding Claim 19, lines 6-9 introduce the limitations "plural suspension units", “a first pair of suspension units”, “a second pair of suspension units”, “a lateral distance between the second pair of suspension units”, and a “a lateral distance between the first pair of suspension units”.  There is antecedent basis for the limitations, as shown in claim 10. The examiner suggests deleting lines 4-9 of claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (US 20110108333).
Regarding Claim 1, Dunn discloses a suspension system for a vehicle cab, the suspension system comprising: a structural assembly (see 11); a cab (30) mounted to the structural assembly; and plural suspension units (156, 156A) arranged between (Paragraph [0095]) the cab and the structural assembly, the plural suspension units comprising, fore and aft, a first pair of suspension units (156) and a second pair of suspension units (156A), wherein a lateral distance between the second pair of suspension units is greater (see figs. 11-13, where the first pair of suspension units are mounted on the inside of the structural assembly, and the second 

Regarding Claim 2, Dunn discloses the suspension system, wherein the plural suspension units are arranged between the cab and the structural assembly without (see fig. 12) a roll bar. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 3, Dunn discloses the suspension system, wherein at least one of the first and second pairs of suspension units comprises (Par [0099]; the suspension units can comprise either a coil over shock or an air shock) a coil over shock absorber. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 4, Dunn discloses the suspension system, wherein at least one of the first and second pairs of suspension units comprises (Par [0099]; the suspension units can comprise either a coil over shock or an air shock) an integrated air spring over shock absorber. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 6, Dunn discloses the suspension system, wherein the plural suspension units comprise either all integrated air spring over shock absorbers, all coil over shock absorbers (Par [0099]; see figs. 11-13), or two components for each of the plural suspension units that collectively function together, the one component comprising either all 

Regarding Claim 7, Dunn discloses the suspension system, wherein the plural suspension units comprise (see figs. 11-13) a passive system. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 10, Dunn discloses a vehicle, comprising: an engine (24); a structural assembly (see 11); a cab (30) mounted to the structural assembly; and plural suspension units (156, 156A) arranged between (Par [0095]) the cab and the structural assembly, the plural suspension units comprising, fore and aft, a first pair of suspension units (156) and a second pair of suspension units (156A), wherein a lateral distance between the second pair of suspension units is greater (see figs. 11-13, where the first pair of suspension units are mounted on the inside of the structural assembly, and the second pair of suspension units are mounted on the outside of the structural assembly) than a lateral distance between the first pair of suspension units. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 11, Dunn discloses the vehicle, wherein the plural suspension units are arranged between the cab and the structural assembly without (see fig. 12) a roll bar. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Claim 12, Dunn discloses the vehicle, wherein at least one of the first and second pairs of suspension units comprises (Par [0099]; the suspension units can comprise either a coil over shock or an air shock) a coil over shock absorber. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 13, Dunn discloses the vehicle, wherein at least one of the first and second pairs of suspension units comprises (Par [0099]; the suspension units can comprise either a coil over shock or an air shock) an integrated air spring over shock absorber. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 15, Dunn discloses the vehicle, wherein the plural suspension units comprise either all integrated air spring over shock absorbers, all coil over shock absorbers (Par [0099]; see figs. 11-13), or two components for each of the plural suspension units that collectively function together, the one component comprising either all coil or all air springs and the other component consisting of a shock absorber. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 16, Dunn discloses the vehicle, wherein the plural suspension units comprise (see figs. 11-13) a passive system. (Dunn; paragraphs [0066]-[0108], figures 1-13)

Regarding Claim 19, Dunn discloses the vehicle, wherein the vehicle comprises a self-propelled windrower (see fig. 10), and further comprising a dual path steering system (see fig. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 20110108333) in view of Rivard et al. (CA1264345), as cited by Applicant.
Regarding Claims 5 and 14, Dunn discloses the suspension system and the vehicle, comprising the first and second pairs of suspension units.

Rivard et al. teaches a suspension system for a vehicle cab wherein a first (left side; 16, 29) and second (right side; see 17, 29) pair of suspension units comprise two separate components, wherein one of the components comprises an air spring (29, 29), and the other component comprises a shock absorber (16, 17). (Rivard et al.; pages 17-20, figure 1)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the first and second pairs of suspension units in view of the teachings of Rivard et al. so that the first and second pairs of suspension units comprised two separate components such as an air spring and a shock absorber, as by doing so, the extra suspension components added to the suspension system would further maintain the cab at a constant vertical level regardless of the vertical vibrations to which the cab may be subjected to (Rivard et al. page 20, lines 19-21).

Regarding Claims 8 and 17, Dunn discloses the suspension system and the vehicle, wherein the structural assembly comprises a vehicle frame (see 11).
However, Dunn does not disclose a sub-frame mounted to the vehicle frame.
Rivard et al. teaches a suspension system for a vehicle cab wherein a sub-frame (13) is mounted (page 19, lines 4-8) to a vehicle frame (11). (Rivard et al.; pages 17-20, figure 1)
. 

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murray et al. US 7744149, Safiejko US 20150344083, Schauer et al. US 20140319876, Buhl et al. US 20110248464, Puterbaugh et al. US 20040080181, Ljungholm US 5590733, Onohara et al. US 5520259, Guitton DE102015115009, van der Burgt et al. US 3784219, Momiyama et al. JP 11262248, Kardoes et al. DE 10133969, and Groenlund WO9708038.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A ENGLISH/Primary Examiner, Art Unit 3616